Citation Nr: 1709740	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified, for the period prior to September 17, 2013, and a rating in excess of 50 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for hearing loss.  

3.  Entitlement to a disability rating in excess of 10 percent for ani pruritus.  

4.  Entitlement to a compensable disability rating for otitis media.  


REPRESENTATION

Veteran represented by:	D. Huffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2013, the Veteran and his representative appeared before a Decision Review Officer at the Philadelphia RO for an informal conference.  The conference report is associated with the Veteran's claims file.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) (2016) (defining "advanced age" as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to his request in his April 2014 VA Form 9, the Veteran was scheduled to appear before a Veteran's Law Judge for a Travel Board hearing in October 2016.  According to an October 2016 report of general information, the Veteran called to notify VA that he was unable to attend the scheduled hearing due to his disability; however, he wished to stay on the hearing wait list so that he has the opportunity to attend a hearing when his health is stable.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904(a)(3).  Additionally, the Veteran provided good cause as to his inability to attend the scheduled hearing and for his request to appear for a hearing in the future.  See 38 C.F.R. § 20.704(c).  Therefore, the Board must remand the Veteran's claims so that this matter may be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.  

2.	After the hearing is conducted, or if the Veteran either withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




